Eder, J.
Motion for an order to examine Gertrude Wertheim as a witness is granted. The application is made under section 16 of the Debtor and Creditor Law, which finds a kin in section 21-a of the Bankruptcy Act (U. S. Code, tit. 11, § 44-a); and as under section 21-a, it is not incumbent to show the precise matter as to which examination is sought. To do so would defeat the very object of the inquiry. Opposition emphasizes that the assignee is embarking on a “ fishing expedition; ” this is no ground for refusing the order. Such examination “is of necessity to a considerable extent a fishing examination ” (Matter of Forest, 93 Fed. 190, 191), “ roving attempts at discovery ” (Matter of Wilcox, 109 id. 628, 631), and, in general, a large latitude of inquiry is permitted. (Matter of Forest, supra.) As stated in Browne on Bankruptcy Law and Procedure, chapter XIX, Examinations, section 88, “ The purpose of the examination is to develop the whereabouts of assets of the estate for the purpose of aiding its administration ” — “ to afford to the creditors, and the officer charged with administering the trust, full information touching the bankrupt’s estate, in order that necessary steps may be taken for its possession and preservation.” Like purpose and practice follow under section 16 of the Debtor and Creditor Law. (Matter of Iroquois Beverage Co., Inc., 118 Misc. 552.) Settle order.